DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papasouliotis et al. (US 7,625,820), (hereinafter, Papasouliotis).

RE Claim 14, Papasouliotis discloses in FIGS. 4 and 5, [columns 8 and 9] a method of filling one or more gaps created during manufacturing of a feature on a substrate by providing the substrate in a reaction chamber and providing a deposition method comprising;
introducing a first reactant “a catalyst 402” to the substrate with a first dose on a first area of the surface of the one or more gaps [column 4, lines 10-19], referring to FIG. 4a;
introducing a second reactant “an inhibitor” to the substrate with a second dose on a second area of the surface of the one or more gaps, referring to FIG. 4b [column 8, lines 28-67 and column 9, lines 1-25],

introducing a third reactant “growth gas” to the substrate with a third dose, the third reactant reacting with the first or second reactant remaining on the area where the first and the second areas do not overlap, hence bottom portion of the trench;
wherein one or more of the first reactant “catalyst” and the third reactant are plasma activated [column 8, lines 11-20].
RE Claim 15, Papasouliotis discloses a method, wherein the third reactant comprises oxygen “tris(tert-pentoxy)silanol (TPOSL)”.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

16 is/are rejected under 35 U.S.C. 103 as being un-patentable over Papasouliotis et al. (US 7,625,820), (hereinafter, Papasouliotis) in view of Lyons et al. (US 2019/0112711), (hereinafter, Lyons).

RE Claim 16, Papasouliotis does not disclose a method, wherein the third reactant comprises one or more of ozone and hydrogen peroxide.
 However, in the same field of endeavor, Lyons discloses using plasma and ozone and/or hydrogen peroxide along with N,N,N',N'-tetraethyl silanediamine reactant  for an ALD oxide deposition [0018 and 0026].
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use similar gases as well-known reactant in an ALD deposition process in order to achieve higher deposition rates.
 
Allowable Subject Matter
Claims 1-13, 19 and 20 is allowed.
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898